The transcript in this cause was filed in this court on August 6, 1926, and the cause after due notice to appellant was set down for submission and was submitted on January 19, 1927. No briefs were filed in the lower court, and were not filed in this court until January 17, 1927, less than two days before the submission. Not only was the brief filed at the late day that it was filed, but when filed it contained no assignments of error and is not briefed in compliance with other rules as to briefs. After the motion to dismiss the appeal had been filed, and on the day of submission, appellant filed "appellant's reply to appellee's motion to dismiss appeal," to which was appended what are denominated "assignments of error relied on by appellant." The reply is not verified by appellant.
Of course, assignments of error not copied into the brief cannot be considered by this court. No valid reason is given for a failure to file briefs while the record was on file here for more than six months, and even after being notified that the cause would be submitted within two weeks no effort was made to file briefs until about two days before the submission. Appellee seeks a dismissal of the appeal for failure to file briefs as required by law, and an investigation of the record does not disclose fundamental error, and the appeal will be dismissed.